ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                           Vanoosting v. Sellars, 2012 IL App (5th) 110365




Appellate Court              KATHRYN L. VANOOSTING, Plaintiff-Appellant, v. CARL
Caption                      SELLARS, Defendant-Appellee.



District & No.               Fifth District
                             Docket No. 5-11-0365


Filed                        June 14, 2012


Held                         Plaintiff’s testimony that she did not seek further medical treatment for
(Note: This syllabus         the injuries she suffered in a vehicular collision for three years prior to
constitutes no part of       trial because she did not have insurance or the ability to pay for such
the opinion of the court     treatment was relevant to her claim for future medical expenses and to
but has been prepared        rebut the defense theory that she no longer had pain and suffering, and the
by the Reporter of           trial court erred in excluding that testimony, especially when it could
Decisions for the            have been restricted to its proper scope and purpose; therefore, the cause
convenience of the           was remanded for a new trial.
reader.)


Decision Under               Appeal from the Circuit Court of Union County, No. 08-L-1; the Hon.
Review                       Mark M. Boie, Judge, presiding.



Judgment                     Reversed; cause remanded with directions.
Counsel on                   Stephen W. Stone, of Howerton, Dorris & Stone, of Marion, for
Appeal                       appellant.

                             James B. Bleyer, of Bleyer & Bleyer, of Marion, for appellee.


Panel                        JUSTICE SPOMER delivered the judgment of the court, with opinion.
                             Justices Welch and Chapman concurred in the judgment and opinion.




                                                OPINION

¶1          The plaintiff, Kathryn L. Vanoosting, appeals from the August 22, 2011, order of the
        circuit court of Union County which denied her motion for a new trial after a jury verdict in
        her favor on her complaint for money damages against the defendant, Carl Sellars. On
        appeal, the plaintiff argues she is entitled to a new trial because: (1) the circuit court
        prohibited her from testifying that she did not seek further treatment for her injuries in the
        three years prior to trial because she did not have health insurance, and (2) a zero award for
        loss of a normal life cannot be sustained by the evidence at trial, especially in light of
        argument by defense counsel that seeking compensation for loss of a normal life and pain
        and suffering is “double dipping.” For the following reasons, we reverse and remand with
        directions that the plaintiff be afforded a new trial.

¶2                                               FACTS
¶3          The plaintiff filed a negligence complaint against the defendant on January 3, 2008,
        alleging that she was injured when the defendant rear-ended her vehicle on March 6, 2006.
        In the complaint the plaintiff sought damages for, inter alia, past and future pain and
        suffering, disability, loss of a normal life, and loss of earning capacity. On August 23, 2010,
        the defendant filed an admission of negligence, and the cause proceeded to trial on the issue
        of damages only. The circuit court declared a mistrial based on statements made by a juror
        in chambers,1 and a second trial commenced on January 24, 2011, wherein a jury was
        impaneled and sworn and voir dire conducted. On January 25, 2011, the jury heard opening
        statements and the plaintiff presented her case in chief. During her cross-examination,
        defense counsel elicited from her that she had not been to the doctor for three years prior to


                1
                 A docket entry entered that date states: “Juror Hight approaches bailiff and states he wishes
        to speak w/ct and counsel. Ct and counsel interviews Juror Hight in chambers. Counsel make[s]
        arguments. Ct excuses Juror Hight and declares a mistrial.” No other information is included in the
        record as to the court’s reasons for declaring a mistrial.

                                                     -2-
     trial. On redirect, the plaintiff’s counsel asked her if she had health insurance, either at the
     time of the wreck or presently, and she answered “no.” After the plaintiff rested her case in
     chief, the circuit court declared another mistrial. The basis for the mistrial is set forth in the
     following docket entry:
          “Ð Atty’s ‘health insurance’ question posed to the Ð in chambers w/ counsel. Ct hears
          arguments of counsel. Ä Atty requests that mistrial be ordered while Ð Atty argues that
          jury should be instructed. Ct makes its findings regarding the issue and declares a
          mistrial.”
¶4        Another trial was scheduled for April 25, 2011. On February 4, 2011, the plaintiff filed
     a supplemental motion in limine seeking to introduce evidence that she is not covered by
     health insurance in response to the defendant’s claims that she has sought little or no medical
     treatment in the last three years. In the alternative, the supplemental motion in limine
     requested that the defendant be barred from any claim or argument regarding the lack of
     medical treatment for three years. By a notation made on the supplemental motion in limine
     following a pretrial conference on April 13, 2011, it appears that the circuit court denied the
     plaintiff’s request to introduce evidence that she did not have health insurance but granted
     the plaintiff’s request that the defendant be barred from claiming or arguing the plaintiff has
     sought little or no medical treatment in three years.
¶5        Before the third trial commenced on April 26, 2011, the circuit court held another in-
     chambers conference with counsel for both parties. The plaintiff’s counsel asked for a
     clarification on the circuit court’s ruling on the supplemental motion in limine. The following
     colloquy occurred:
               “[Plaintiff’s counsel]: I’m not clear on the ruling–or on your ruling of my motion that
          I filed subsequent to the last trial asking leave of the Court to have [plaintiff] testify that
          she does not have health insurance as the explanation for why she hasn’t been back to the
          doctor in the last three years.
               THE COURT: And I think we discussed this the other day, and just didn’t make the
          record. I’m going to stay away from the health insurance issue because–and I think
          [defense counsel] said–I mean, basically, the only question he’s going to ask is, when
          was the last time you went to the doctor, and not elaborate on why, when, any of those
          issues. Correct?
               [Defense counsel]: That’s right. I mean, I want to be very circumspect.
               ***
               THE COURT: Well, and you know, obviously, I want to tread lightly on that. We’ve
          been down this road before. If it becomes–and I don’t think [defense counsel] is going
          to, but if it becomes an issue, I’ll revisit it and ask, and we’ll discuss it.”
¶6        The plaintiff’s counsel then reiterated his concern that even the mention of the fact that
     the plaintiff had not been to the doctor in three years may cause the jury to infer that she is
     no longer hurt or in pain and that the plaintiff should be able to explain her reasons for not
     seeking further treatment. The plaintiff’s counsel informed the court that he planned to make
     an offer of proof on the issue at the appropriate time during trial.


                                                 -3-
¶7          Subsequently, the defendant objected to the plaintiff’s tendered instruction No. 17, which
       listed the potential elements of damage the jury could consider. See Illinois Pattern Jury
       Instructions, Civil, No. 30.01 (2011). The defendant objected to future medical expenses,
       future pain and suffering, and future loss of a normal life as potential elements of damage,
       arguing that there was no evidence upon which the jury could base a future award. In
       response, the plaintiff argued that at least one treating provider made recommendations for
       future treatment. During the instruction conference, there was another discussion about how
       to elicit the plaintiff’s intent to seek future treatment, the defendant’s right to point out the
       three-year gap in treatment, and the plaintiff’s need to explain her reason for not seeking the
       recommended treatment before. The circuit court gave plaintiff’s instruction No. 17 to the
       jury over the defendant’s objection, but admonished the plaintiff’s counsel that while he
       could elicit from the plaintiff that she plans to seek future medical treatment, she could not
       qualify her intent based on whether she would receive a future award and could not explain
       her failure to seek such treatment based on a lack of medical insurance.
¶8          During opening statements, defense counsel made the following remark regarding the
       plaintiff’s lapse in treatment:
            “But the last doctor whom she saw was more than three years ago, and that–I believe the
            evidence is going to show that the last doctor whom she saw was Dr. Alam, and that was
            on April 2, 2008. He told her to come back if she had a problem. No more. So
            this–today’s April, so there’s been no medical treatment for three years.”
¶9          The plaintiff’s treating providers testified via video evidence deposition or the reading
       of evidence deposition testimony to the jury. During his cross-examination of each of the
       providers, defense counsel asked whether the plaintiff had been back to treat with that
       provider in the three years prior to trial, despite their availability to provide further treatment
       to the plaintiff. The plaintiff testified that after the accident she developed pain in her neck,
       shoulder, arms, and back. She sought treatment at the Carbondale Clinic and was referred to
       physical therapy at Union County Hospital. Six weeks after the accident, the plaintiff
       requested a clean bill of health from her physician at the Carbondale Clinic because it was
       required in order to begin work as a substitute carrier for the United States Postal Service.
       Although she had obtained the clean bill of health, she had already begun treating with a
       specialized dentist for jaw issues that surfaced after the accident, and he also referred her for
       more physical therapy due to muscle spasms in her upper back and neck that he testified were
       interfering with his treatment of her jaw problems. On cross-examination, the plaintiff’s
       specialized dentist testified that he could not rule out a preexisting condition as a predicate
       for the jaw problems the plaintiff was experiencing.
¶ 10        The plaintiff testified about the pain she experienced which interfered with her daily
       activities. She tried to endure the pain for a period of a year but then sought further treatment
       and physical therapy in 2008. At this point in the plaintiff’s testimony, the plaintiff’s counsel
       posed the following question to the plaintiff in the presence of the jury:
            “And from the two year anniversary of this wreck, forward–and I don’t want to know
            why, because we can’t tell why–have you had obstacles that prevent you from seeking
            the medical care you desire?”


                                                  -4-
¶ 11        The plaintiff answered affirmatively, at which point defense counsel objected and the
       circuit court instructed the jury to disregard the question. Outside of the presence of the jury,
       the plaintiff made an offer of proof. In the offer of proof, the plaintiff testified that she did
       not have health insurance at the time of the accident. She had insurance on her car that would
       pay for medical treatment for two years following the accident. After the two years expired,
       she did not seek further treatment because she did not have health insurance and did not have
       the ability to pay for it. She earns $200 a week and gets some help from her son. She takes
       care of her parents with their social security benefits. She testified that if the jury awards her
       damages for future medical expenses, she plans to seek further physical and/or water therapy
       to treat her neck and back pain. This concluded the plaintiff’s offer of proof.
¶ 12        On cross-examination, defense counsel elicited the plaintiff’s admission that she had not
       received any medical treatment since June of 2008. The plaintiff rested and the defense did
       not present a case in chief. During closing arguments, the plaintiff’s counsel requested that
       the jury award the plaintiff $18,000 for past medical bills, $12,000 for future medical bills,
       $30,000 for pain and suffering, past and future, and $30,000 for loss of a normal life, past
       and future, for a total of $90,000. During his closing, defense counsel made the following
       statement regarding the request for future medical expenses:
            “Now, one thing that I am very, very sensitive about, [plaintiff’s counsel] said 30, 30, 30.
            Thirty about the medical, for no medical for three years. There is a medical–the last
            medical, you heard that. He wants $12,000 for future medical, $18,000 for past medical.”
¶ 13        Defense counsel then made the following statement regarding the plaintiff’s request for
       damages for pain and suffering and loss of a normal life:
            “I asked her–[plaintiff’s counsel] says 30 for pain and suffering and 30 for loss of normal
            life. Well, what did I ask her: Whatever you can’t do, is it because of your pain. She said
            yes. So, am I wrong? Am I misunderstanding it? If you get $30,000 for pain and
            suffering, why should you get $30,000 for loss of a normal life? You talk about double-
            dipping. I mean, that is double-dipping. No question about it. No question about it.”
¶ 14        The plaintiff’s counsel objected, arguing that the jury instruction contains elements of
       damage for both pain and suffering and loss of a normal life and that defense counsel’s
       suggestion that this amounts to “double-dipping” is inappropriate. The circuit court did not
       make a particular ruling on the plaintiff’s objection and did not give an instruction to the
       jury, but did address defense counsel in the presence of the jury, stating:
            “Basically, I believe you can make your argument as what you believe would be fair and
            reasonable as to loss of normal life and pain and suffering. I think to call it double-
            dipping may be confusing to the jury. I think you can make your argument. *** I think
            the jury needs to understand that there are three things that–***. And we’ll get to that
            when I read the instructions.”
¶ 15        Defense counsel then stated:
            “No question, double-dipping, that is kind of a slang term. Maybe I shouldn’t use it. You
            heard the evidence. The inability to do certain things because of the pain. There is [sic]
            two elements to that. It is up to you to determine if they are duplication or what they are.”
¶ 16        After closing arguments, the jury was instructed, inter alia, as follows:

                                                  -5-
               “Whether a party is insured or not insured has no bearing on any issue that you must
           decide. You must refrain from any inference, speculation, or discussion about insurance.
               If you find for the plaintiff, you shall not speculate about or consider any possible
           sources of benefits the plaintiff may have received or might receive. After you have
           returned your verdict, the court will make whatever adjustments are necessary in this
           regard.” Illinois Pattern Jury Instructions, Civil, No. 3.03 (2011).
¶ 17       It appears from the record that this instruction was marked as the plaintiff’s tendered
       instruction No. 10 and was given over objection. However, the record does not reflect the
       nature of the objection.
¶ 18       As per the circuit court’s ruling in the instruction conference, the circuit court also
       instructed the jury to consider the following elements of damage: (1) past and future medical
       expenses, (2) past and future pain and suffering, and (3) past and future loss of a normal life.
       The circuit court also gave the following instruction with regard to the definition of loss of
       a normal life:
               “When I use the expression ‘loss of a normal life’, I mean the temporary or
           permanent diminished ability to enjoy life. This includes a person’s inability to pursue
           the pleasurable aspects of life.” Illinois Pattern Jury Instructions, Civil, No. 30.04.02
           (2011).
¶ 19       The jury returned a verdict in the amount of $30,286.46, itemized as follows: (1)
       $18,286.46 for medical expenses, past and future, (2) $12,000 for pain and suffering, past
       and future, and (3) $0 for loss of a normal life. We note that the award for medical expenses
       matches the plaintiff’s exhibit itemizing her past medical expenses, suggesting that no award
       was made for future medical expenses. On May 9, 2011, the circuit court entered a judgment
       on the jury’s verdict.
¶ 20       On May 25, 2011, the plaintiff filed a posttrial motion requesting a new trial. The
       plaintiff argued that she was deprived of a fair trial when the circuit court refused her
       testimony that she did not seek medical treatment in the years before trial due to a lack of
       medical insurance. In addition, the plaintiff argued that the jury’s award of $0 for loss of a
       normal life was against the manifest weight of the evidence and a product of improper
       argument by defense counsel. After full briefing and argument of counsel, the circuit court
       entered an order denying the plaintiff’s posttrial motion on August 22, 2011. On August 30,
       2011, the plaintiff filed a timely notice of appeal.

¶ 21                                          ANALYSIS
¶ 22       We begin our analysis with a statement of our standard of review. The decision of the
       circuit court to deny a new trial is within its discretion and will not be reversed absent an
       abuse of that discretion. Stricklin v. Chapman, 197 Ill. App. 3d 385, 387-88 (1990). With the
       standard of review in mind, we turn first to the plaintiff’s argument that she is entitled to a
       new trial based on the circuit court’s exclusion of her testimony that she did not seek further
       treatment for her injuries in the three years prior to trial because the medical payments
       coverage on her automobile insurance had expired and she did not have health insurance or
       the ability to pay for further treatment. Although evidence of the existence of health

                                                 -6-
       insurance is generally inadmissible to prove liability, such evidence may be admitted to
       prove relevant issues raised in a case. Tomaszewski v. Godbole, 174 Ill. App. 3d 629, 635
       (1988). In other words, the general rule that the existence of health insurance is inadmissible
       is based on a traditional relevance analysis.
¶ 23        According to Illinois Rule of Evidence 401, “ ‘[r]elevant evidence’ means evidence
       having any tendency to make the existence of any fact that is of consequence to the
       determination of the action more probable or less probable than it would be without the
       evidence.” Ill. R. Evid. 401 (eff. Jan. 1, 2011). Here, the plaintiff’s testimony that she did not
       seek further treatment due to her lack of insurance is of consequence to her claim for future
       medical expenses and to the rebuttal of the defense theory that she no longer has pain and
       suffering or a need for treatment due to her lack of treatment in the last three years.
       Accordingly, we find that the plaintiff’s proffered testimony is relevant under Illinois rules.
¶ 24        Having determined the relevance of the testimony, we are mindful of Illinois Rule of
       Evidence 403, which provides, “Although relevant, evidence may be excluded if its probative
       value is substantially outweighed by the danger of unfair prejudice, confusion of the issues,
       or misleading the jury, or by considerations of undue delay, waste of time, or needless
       presentation of cumulative evidence.” Ill. R. Evid. 403 (eff. Jan. 1, 2011). We do not find
       such to be the case. Although we are mindful of the potential impact that the plaintiff’s
       financial position may have on the sympathies of the jury, we find that as provided for in
       Illinois Rule of Evidence 105 (Ill. R. Evid. 105 (eff. Jan. 1, 2011)), the court, upon request,
       could have restricted the evidence to its proper purpose and scope and instructed the jury
       accordingly, in this case by appropriately tailoring pattern instruction 3.03 to the unique facts
       of this case. See Duffin v. Seibring, 154 Ill. App. 3d 821, 831 (1987) (holding that a trial
       court faced with a unique factual situation or point of law not addressed by the pattern
       instructions should provide the jury with modified versions of the pattern instructions which
       accurately state the law). For all these reasons, we find that the plaintiff’s testimony was
       admissible and that the trial court erred in excluding it.
¶ 25        Although we have found that the circuit court erred in excluding the plaintiff’s testimony,
       we recognize that an error in the exclusion or admission of evidence does not require reversal
       for a new trial unless one party has been prejudiced or the result of the trial has been
       materially affected. Stricklin, 197 Ill. App. 3d at 388. However, in a case close enough on the
       facts that a jury could easily decide either way, any substantial error which might have tipped
       the scales calls for a reversal for a new trial. Id. Here, as in Stricklin, 197 Ill. App. 3d at 388,
       the contested testimony relates directly to the central controversy of the case, namely, the
       extent of the plaintiff’s damages and whether the plaintiff is entitled to damages for future
       pain and suffering, medical expenses, and loss of normal life. This is especially true in light
       of defense counsel’s strategy of repeatedly highlighting the fact that the plaintiff had no
       treatment for her injuries in the three years prior to trial in his cross-examination of the
       witnesses and in his closing argument. Because of the closeness of the evidence, we cannot
       say that the circuit court’s error in excluding the testimony had no effect on the outcome of
       the case, and we must remand this cause for a retrial in the interest of justice. See Stricklin,
197 Ill. App. 3d at 388.
¶ 26        Having found that the circuit court’s failure to admit the plaintiff’s testimony regarding

                                                   -7-
       her lack of health insurance to explain her lack of treatment over the three years prior to trial
       entitles the plaintiff to a new trial, we need not determine whether the jury’s verdict of zero
       for the loss of a normal life, in light of the closing argument by defense counsel that seeking
       compensation for loss of a normal life and pain and suffering is “double dipping,” was
       reversible error. We find it sufficient to point out that although it is not necessarily reversible
       error for a jury to award damages for pain and suffering and no damages for loss of a normal
       life, especially when the evidence consists of the subjective testimony of the plaintiff (see
       Stift v. Lizzadro, 362 Ill. App. 3d 1019, 1029 (2005)), Illinois law does provide that these are
       separate elements of damage, as per the jury instructions (see Illinois Pattern Jury
       Instructions, Civil, No. 30.04.02 (2011)), and defense counsel’s statement that to request an
       award on both elements amounts to “double dipping” is an improper legal argument, and an
       objection to such a comment should be sustained. See Lounsbury v. Yorro, 124 Ill. App. 3d
745, 749 (1984) (an objection to argument by counsel that is inconsistent with the jury
       instructions is properly sustained).

¶ 27                                     CONCLUSION
¶ 28      For the foregoing reasons, the judgment of the circuit court of Union County is reversed,
       and the cause is remanded for a new trial.

¶ 29       Reversed; cause remanded with directions.




                                                  -8-